UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6866


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERRY DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:03-cr-01092-HMH-11)


Submitted:   August 12, 2014                 Decided:   August 19, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Davis, Appellant Pro Se.    Leesa Washington, Assistant
United   States Attorney, Greenville,   South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jerry Davis appeals the district court’s order denying

his   motion   for    recusal.      We    have   reviewed    the   record      and,

recognizing    that    there   is   no    pending   action   in    the   district

court, we conclude that the court did not abuse its discretion.

See United States v. Whorley, 550 F.3d 326, 339 (4th Cir. 2008)

(stating standard of review); see also United States v. Sciarra,

851 F.2d 621, 636 (3d Cir. 1988) (disqualification not called

for   when   movants    have   no   pending      action   before   the   judge).

Accordingly, we affirm.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court     and   argument   would    not   aid    the

decisional process.

                                                                         AFFIRMED




                                         2